Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Terminal Disclaimer
In the prior office action mailed November 23, 2020, claims 1-7 were rejected under 35 USC 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,441,466.  The rejection was a statutory double patenting rejection.  Applicant filed a Terminal Disclaimer on February 15, 2021 over U.S. Patent No. 10,441,466 along with substantive amendments to claims 1 and 4 such that the claims are no longer subject to the statutory double patenting rejection.  Likewise, due to the Terminal Disclaimer, claims 1-7 are not subject to a rejection under 35 USC 101 for non-statutory double patenting.  The rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest piece of prior art is US Pub No. 2015/0049294 CHIN.  The current claims are distinguished from CHIN at least because CHIN does not teach, suggest, or disclose goggles comprising a pressurizing portion disposed on a top surface of a body portion, and when pushed, moving the body portion into a body unit as required by currently amended claim 1 or goggles comprising an end portion of a protruding portion that pushes an end of a fastening protrusion inserted into a fastening groove outward, separating the lens from a body of the goggles as required by currently amended claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/F Griffin Hall/Examiner, Art Unit 3732